                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


BROOKLYN PAIGE TEETERS,

          Plaintiff,

v.                                 Civil Action No. 2:19-cv-00526

ANDREW SAUL, Commissioner
of Social Security,

          Defendant.


                     MEMORANDUM OPINION AND ORDER


          The court has received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Omar

J. Aboulhosn entered on February 10, 2020, relating to

plaintiff’s motion for judgment on the pleadings and request for

remand and defendant’s brief in support of defendant’s decision.


          The magistrate judge recommends that the court deny

plaintiff’s request for remand, grant defendant’s request to

affirm the decision of the Commissioner, affirm the final

decision of the Commissioner, and dismiss this action from the

court’s docket.    Neither party has objected to the magistrate

judge’s PF&R.


          Based upon the foregoing, the court, accordingly,

ORDERS that:
    1.    The PF&R be, and it hereby is, adopted by the court

          and incorporated herein;


    2.    Plaintiff’s motion for judgment on the pleadings and

          request for remand be, and hereby is, denied;


    3.    Defendant’s request to affirm the decision of the

          Commissioner be, and it hereby is, granted;


    4.    The final decision of the Commissioner be, and it

          hereby is, affirmed; and


    5.    This case be, and it hereby is, dismissed from the

          court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and all counsel of record and to the United

States Magistrate Judge.


                                     ENTER: March 4, 2020




                                2
